DETAILED ACTION
Status of Claims
This action is responsive to the response filed on 12/16/2021
Claims 1, 4-6, 8, 11-12, 14-16, 18-21, 6, 11, 12, 14-16, 18-20, and 24 have been amended. 
Claims 3, 9-10, 13, 17 have been canceled.
Claims 25 has been newly added.
Claims 1, 2, 4-8, 11-12, 14-16, 18-25 are currently pending and have been examined.


Response to Amendments
	Applicant’s amendments dated 12/16/2021 have been fully considered.


Response to Arguments
Applicant asserts that the prior art does not disclose “accounting platform server” as amended into the claims. It is noted that the prior art of TIM does disclose a server that provides a user the ability to manage finances, bills, invoices, etc. from a multitude of entities. Furthermore, applicant has not provided evidence as to what applicant intends to be a distinguishing factor of an “accounting platform server,” as recited in applicant’s claims, from the servers provided in the prior art.  Applicant merely asserts that the prior art does not read on the terminology, but does not provide evidence of why or how such a conclusion is made. No functionality recited in the claims provides insight into such an alleged distinction. Therefore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s argument have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11-12, 16 and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over TIM (US 2002/0120566 A1) in view of BROWN (US 2005/0177518 A1), KUHLMAN (US 2006/0282680 A1), and CURLING (US 2008/0320576 A1).
Regarding claim 1, 11 and 20:
TIM teaches A method for secure four-server operation comprising: receiving, at an accounting platform server via a network, from a first machine associated with an entity, a first request, the first request including an identity of a user, an amount to be paid, and data identifying an account of the entity, and wherein the accounting platform server is configured to maintain business records for a plurality of entities including the user of a second machine;  ([0007], [0008], [0009], [0036-0040], [0042], “In still other embodiments, bills, invoices and debit notes are presented on-line over the World Wide Web or over the telephone. In these embodiments, the bill payer accesses these bills, invoices and debit notes on-line or through a phone call. In particularly preferred embodiments, bill payers connected to the Consolidators 
determining a set of banks to be provided as options through which the user can pay the amount to the entity based on information associated with the first request; ([0037-0043], ”Also as indicated in FIG. 2, the payer has a choice of banks presented on the screen. This prompts the bill payer to select the bank from which the payment is to be debited from the bill payer's account…  Also, as shown in FIG. 3, bank information is maintained, as desired by the user. For example, personal contact numbers or e-mail addresses can be deleted and modified as needed. This is necessary to ensure bank details kept in the PEX Client residing in the bill presentation system and/or document consolidator system are consistent with the bank details kept in the connected payment server.”)
causing, by the accounting platform  server, a first user interface to be presented on a web browser running on the second machine, the second machine being distinct from the accounting platform server and from the first machine, the first user interface comprising an identification of the amount to be paid and a bank selection option associated with an option to pay the amount to the entity through a bank selected form the set of banks of the users…receiving, at the accounting platform server via the network, a second request to pay the amount to the entity through an account of the user at the user-selected bank, the user-selected bank being a bank selected using the bank selection option;… ([0037-0040], “The bill /invoice information from the system is indicated as well. The payment status is typically indicated as being "outstanding," "paid," "debit confirmed," "partial payment," or "future payment to be made." "Outstanding" status indicates the bills which have not been paid, while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully…. Also as indicated in FIG. 2, the payer has a choice of banks presented on the screen. This prompts the bill payer to select the bank from which the payment is to be debited from the bill payer's account.” Doing this processes multiple times is merely a duplication of parts/processes.)
…automatically redirecting, by the accounting platform server, the web browser running on the second machine to a website associated with the account of the user at the user-selected bank, the website hosted on the server of the user-selected bank, the server of the user-selected bank being distinct from the first machine, the second machine, and the account platform server; ([0007], [0008], [0009], [0036-0040], [0042], “Once the payer chooses a bank, they are directed to the payment server of the selected bank. This allows the payer to log into their bank accounts and select the desired debit account number.”)
…in response to selection of the option to transfer the quantity of funds, transferring the quantity of funds from the account of the user to the account of the entity. ([0037], “while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully. For situations in which only the debit account has been successfully debited and the credit account transaction reply message has not been received, the payment status is shown as "debit confirmed." As soon as the credit account transaction reply message is received, the payment status is changed to "paid."”)
TIM does not specifically disclose, but BROWN, an analogous art of TIM and the current application, teaches …responsive to the redirection of the web browser by the accounting platform server, at the server of the user-selected bank:  receiving, from the accounting platform server via the second machine and the network, …data; automatically causing a second user interface to be presented on the web browser running on the second machine, the second user interface comprising an option to transfer a quantity of funds from the account of the user to the account of the entity, the quantity of funds being set by the server of the user-selected bank to the amount to be paid based on the decrypted data; and ([0100],  “A funds transfer remittance transaction is created and prepopulated with as much payment information that can be extracted from the bill; this reduces the amount of information the bill payer must put in manually” information that was previously received may be used to populate a payment page through which a user may make a payment.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using information previously provided in order to populate an amount on a payment form presented to a user as disclosed by BROWN to the teachings of making transactions on a bank website as disclosed by TIM by having the payment information received by the bank populate a payment form provided to the user in an interface the user is redirected to in order to streamline the payment process as much as possible and avoid wrong-amounts form being transferred. 
 (Although Tim does disclose sending the user to a bank wherein the bank receives payment information, and that users may select banks, Tim is not explicit as to who may or may not send the payment information to the bank), but KUHLMAN, an analogous art of TIM and the current application, teaches responsive to receiving the second request to pay: automatically encrypting data at the accounting platform server, the data comprising information usable by the user-selected bank to process payment of an invoice including the amount to be paid, the encrypted data able to be decrypted by a decryption key accessible to the user-selected bank; automatically sending, from the accounting platform server and via the network, the encrypted data to the second machine; and….  encrypted data …decrypting, using the decryption key, the encrypted data; and ([0029], [0022] " The user device 122 securely forwards this verifiable user identity information to the domain authority 106 (e.g., using a secure and authenticated channel) either using its own communication capabilities or using device 602 as a communication proxy. The domain authority 106 verifies the received user identity information and proceeds” information may be sent to a user device which may then forward that information while maintaining security to the authority.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having a user device forward required information in a secure or encrypted state as disclosed by KUHLMAN to the teachings of making transactions and having transaction forms be prepopulated based on information received from the user device as disclosed by the combination of TIM and BROWN by having the user device forward secure transaction information needed by the payment authority to verify a transaction in order to maintain security of transaction information while allowing for the user to easily make transactions.
Furthermore, While KUHLMAN does not explicitly say the secure and authenticated channel requires the information to be encrypted, KUHLMAN does teach that encryption is used to keep information secure. ([0022], “In one embodiment of the present invention, key decryption (i.e., unwrapping) can be accomplished using traditional symmetric-key or public-key cryptography. For example, the Advanced Encryption Standard (i.e., AES), elliptic-curve cryptography, or RSA cryptography may be used.”) Therefore it is certainly within the realm of obviousness to one of ordinary skill in the art at the time of applicant’s invention to encrypt all communications and data as desired. 
the banks of the set of banks each having access to a decryption key capable of decrypting data encrypted by the server of the accounting platform; ([0029], “enables a user 108 to identify the user's home institution from a list… The trust relationship among these various entities is manifested using shared metadata… Metadata includes…the public key certificates” institutions with public keys are provided for the user to select from.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having banks all have a key to decrypt information as disclosed by CURLING to the teachings of having information be sent to banks for payment processing as disclosed by the combination of TIM, BROWN, and KUHLMAN by having the banks only be registered if they have the proper keys, or having the banks be provided the proper keys upon registration, in order to increase security by having all information that is sent/received form the bank be encrypted. 
Applicant is notified that the description of files, data, and information stored on machines manipulates neither the processes being performed nor the devices/systems performing the processes and therefore does not move to distinguish over prior art.

Regarding claim 2 and 12:
BROWN further teaches the encrypting of the data includes encrypting at least one of the following: data identifying the bank of the user, an identity of the user, the amount to be paid, a description associated with the request, and data identifying the account of the entity. ([0088-0100], “A funds transfer remittance transaction is created and prepopulated with as much payment information that can be extracted from the bill;”)

Regarding claims 16 and 24:
Curling further teaches generating a set of banks based on availability of a public key for each bank of the set of banks in a database; (Paragraph 0029, “a typical Shibboleth verification methodology applicable to a federated access management system 300 which includes a central, trusted service known as "WAYF" 301 (where are you from) that is provided by a federation 302. The federation 302 enables a 

Regarding claims 21-23:
TIM further teaches wherein the information associated with the first request used to determine the set of banks comprises one or more of: (i) information about the user; (ii) location of the user; (iii) information about the payment of the invoice; (iv) information about the entity; (v) location of the entity; and (vi) location of banks associated with the entity. ([0037-0043], ”Also as indicated in FIG. 2, the payer has a choice of banks presented on the screen. This prompts the bill payer to select the bank from which the payment is to be debited from the bill payer's account…  Also, as shown in FIG. 3, bank information is maintained, as desired by the user. For example, personal contact numbers or e-mail addresses can be deleted and modified as needed. This is necessary to ensure bank details kept in the PEX Client residing in the bill presentation system and/or document consolidator system are consistent with the bank details kept in the connected payment server. ” user information is one of the factors determining what banks are provided.)

Regarding claims 21-23:
	TIM further teaches wherein the business records comprise accounting information. ([0007], [0008], [0009], [0036-0040], [0042], “In still other embodiments, bills, invoices and debit notes are presented on-line over the World Wide Web or over the telephone. In these embodiments, the bill payer accesses these bills, invoices and debit notes on-line or through a phone call. In particularly preferred embodiments, bill payers connected to the Consolidators connect to the bill payer's bank via a payment enabling exchange ("PEX") server to issue payment instructions for bills, invoices and debit notes payment.” Bill presentation and payment enabling system is separate from the billing entity and the bank and the paying entity. The service is provided to a multitude of users and a multitude of bill issuers, all of which have entries and business records associated with them,)

s 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over TIM (US 2002/0120566 A1) in view of BROWN (US 2005/0177518 A1), KUHLMAN (US 2006/0282680 A1), and CURLING (US 2008/0320576 A1) as applied above, in further view of LATULIPE (US 2013/0080298 A1).
Regarding claim 4 and 14:
TIM further teaches receiving an indication, from the server of the bank, that the amount was transferred from the account of the user to the account of the entity, ([0037], “while "paid" indicates that the bills displayed in which the debiting and crediting of the accounts has been completed successfully. For situations in which only the debit account has been successfully debited and the credit account transaction reply message has not been received, the payment status is shown as "debit confirmed." As soon as the credit account transaction reply message is received, the payment status is changed to "paid."”)
TIM does not specifically disclose, but LATULIPE, an analogous art of TIM and the current application, teaches  the indication indicates that the amount was transferred via Automated Clearing House (ACH). ([0033], “For example, the description 306 indicates whether the transaction was associated with an internal transfer or an Automated Clearing House (ACH) settlement.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of indicating that ACH was used in making a transaction as disclosed by LATULIPE to the teachings of providing transaction information to users as disclosed by the combination of TIM, BROWN, KUHLMAN, and CURLING by having notifications of how transfers were processes in order to allow for any pertinent information about the transaction completion to be available to all relevant parties. 

Claims 5-8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over TIM (US 2002/0120566 A1) in view of BROWN (US 2005/0177518 A1), KUHLMAN (US 2006/0282680 A1), and CURLING (US 2008/0320576 A1) as applied above in further view of SOTO (US 2004/0049924 A1).
Regarding claim 5 and 15:
SOTO an analogous art of TIM and the current application, teaches the encrypting of the data comprises encrypting the data using a public key of the bank. ([0030], “The keys in a key pair are mathematically related so that a message encrypted with sender's private key 206 can only be validated using the corresponding public key 204. An authorized user being a sender (e.g. a bank customer or 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using public keys of a bank as disclosed by SOTO, to the teachings of using encryption as disclosed by the combination of TIM, BROWN, KUHLMAN, and CURLING by having all information to be sent/received form the banks be encrypted with an appropriate key in order to increase security by using keys standards specified by the bank. 

Regarding claim 6:
SOTO further teaches receiving, by the accounting platform server, the public key of the bank from the bank. ([0030], “Public keys can be made freely available by being published, for example, in electronic directories.” Public keys may be distributed by the bank to the public, and to any platforms necessary to perform processes of accounting. )

Regarding claim 7:
SOTO further encrypting of the data comprises signing the data using a private key.([0030], “The keys in a key pair are mathematically related so that a message encrypted with sender's private key 206 can only be validated using the corresponding public key 204.” Private key may be used to encrypt data.)

Regarding claim 8:
SOTO further teaches sending a public key corresponding to the private key to the bank. ([0061], “In one example implementation, registration includes generating a public/private key pair for the user and creating a digital certificate containing the user's identification information and the user's public key. This digital certificate is then provided to the service (e.g. financial institution) with which this user is intending to register so that the service can obtain the user's public key for subsequent communications.” Public key of the user may be given to the institution by the user.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TIM (US 2002/0120566 A1) in view of BROWN (US 2005/0177518 A1), KUHLMAN (US 2006/0282680 A1), CURLING (US 2008/0320576 A1) as applied above, in further view of WOLPOW (US 2005/0283259 A1).
Regarding claim 18:
WOLPOW, an analogous art of Tim and the current application, teaches responsive to receiving of the request, sending an electronic communication to the user, the electronic communication including a link to a web page hosted by the accounting platform server; and wherein the causing of the presentation of the user interface is in response to an operation of the link.  ([0095], “for Invoice alerts, the user 150 can be directed to a screen for accepting incoming invoices.” when a payment request comes in, the user is alerted and redirected to a separate page showing the details of the invoice where user may accept or deny the invoice.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of alerting the user and providing a separate page to confirm invoices as disclosed by WOLPOW to the teaching of processing and managing transactions between a user and merchants as disclosed by the combination of TIM, BROWN, KUHLMAN, and CURLING by having all transactions include a separate page for confirmations in order to ensure that the user is aware of incoming invoices to facilitate the timely settlement of payments.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable T TIM (US 2002/0120566 A1) in view of BROWN (US 2005/0177518 A1), KUHLMAN (US 2006/0282680 A1), CURLING (US 2008/0320576 A1) as applied above, in further view of MACHANI (US 2011/0288881 A1).
Regarding claim 19:
TIM further teaches receiving a login by the user; and ([0039], “Once the payer chooses a bank, they are directed to the payment server of the selected bank. This allows the payer to log into their bank accounts”)
Tim does not specifically disclose, but MACHANI, an analogous art of TIM, teaches presenting the first user interface to the user in response to the login. ([0084], “after the end-user has entered in their login 
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of providing requiring logins as disclosed by  MACHANI to the teaching of processing and managing transactions as disclosed by the combination of TIM, BROWN, KUHLMAN, and CURLING by having users be required to log in before viewing transactions in order to ensure that only parties with the proper credentials may view private information such as invoices and payment data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jakatdar (US 9,197,696 B1) teaches the use of content distribution online
Hsieh (US 8850567 B1) teaches the use of URLs
Walsh (US 2013/0273882 A1), Kirik (US 2013/0137405 A1), Griffin (US 2012/0259717 A1), and the remaining references cites in the pto-892 provide various systems for payment processing relevant to the current application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/18/2022